Citation Nr: 1621199	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  08-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating for torn medial meniscus, degenerative joint disease (DJD) of the left knee in excess of 10 percent prior to December 24, 2013 and 20 percent from December 24, 2013.

2.  Entitlement to an initial rating for torn medial meniscus, DJD of the right knee in excess of 10 percent prior to December 24, 2013 and 20 percent from December 24, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The July 2007 rating decision granted entitlement to service connection for torn medial meniscus with DJD of the right and left knees; separate noncompensable (zero percent) ratings were assigned.  In March 2008, the RO granted increased 10 percent evaluations to the right and left knee disabilities, effective from the date of claim.  In a May 2014 rating decision, increased 20 percent ratings were assigned to the right and left knee disabilities from December 24, 2013.  The Veteran has not expressed satisfaction with the increased disability ratings; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

A December 2011 Board decision denied ratings in excess of 10 percent each for the right and left knee disabilities.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, in a March 2013 Order, the Court remanded that Board decision for further proceedings consistent with the Joint Motion.

In Board decisions dated October 2013, November 2014, and June 2015, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a December 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

REMAND

In June 2015, the Board determined that the prior January 2015 VA examination was inadequate.  The Board therefore remanded this case in order to afford the Veteran a new VA examination to adequately address the severity of his service-connected right and left knee disabilities.

Crucially, the AOJ did not afford the Veteran a new VA examination as instructed.  Rather, the AOJ obtained a clarifying VA addendum opinion from the January 2015 VA examiner.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since January 2015.  All such available documents should be associated with the claims file.

2. The Veteran should then be afforded a VA orthopedic examination to determine the current severity of his torn medial meniscus, DJD, of the right and left knees.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations must govern the examination:

a.  Provide the range of motion of both knees, expressed in degrees. 

i. State whether the flexion of the left and/or right knee is limited to 15 degrees, 30 degrees, 45 degrees, or 60 degrees.

ii.	State whether the extension of the left and/or right knee is limited to 45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 degrees, or 5 degrees.

iii.	State whether any functional loss due to pain and/or weakness causes disability beyond that reflected on range of motion measurements.

b.  Conduct repetitive motion testing and note any decrease of range of motion after repetitive use, in degrees. Specifically, determine whether the knees exhibit weakened movement, excess fatigability, incoordination, painful motion, and/or pain with use.

c.  State whether the Veteran experiences recurrent subluxation or lateral instability of the knees and, if instability exists, the degree of instability (severe, moderate, or slight).

d.  State whether there is any ankylosis, abnormalities of the semilunar cartilage, impairment of the tibia and/or fibula, or genu recurvatum of the knees, bilaterally.

e.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

f.  The examiner should equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate these disabilities.

g.  The examiner should also describe any occupational impairment attributed to the knee disabilities.
The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Thereafter, readjudicate the claims that have been appealed.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

